Title: To Thomas Jefferson from Edward Ryan, 15 April 1793
From: Ryan, Edward
To: Jefferson, Thomas



Sir
Philadelphia 15 April 1793

I propose to morrow (if the weather should be favourable, if not the next fair day) to erect a furnace for the purpose of melting pot ash.
If You, Sir, could make it convenient to honour me with your company for a few minutes at any time between the hours of two and five, you would have a much better opportunity of judging concerning the principles of the furnace than by any explanation which I could give you. My manufactory is in fifth street between pine and Lombard Street. With sentiments of the highest esteem I am Sir your most obdt. Servant.

Edward Ryan


P.S. The favour of an answer is requested by the Bearer.

